DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde USPA 2017/0030234 A1.
Regarding claim 1, Hyde discloses a display device of a vehicle on which a CO.sub.2 recovery device is mounted (paragraph 83; Abstract), the CO.sub.2 recovery device through which gas circulates recovering carbon dioxide from the gas (paragraph 97), the display device comprising: a controller configured to control the vehicle (paragraph 40), the controller including a recovery state determination unit configured to determine a recovery amount or a recovery state of the carbon dioxide recovered by the CO.sub.2 recovery device (paragraphs 76, 83, 120 and 147) and an image data creation unit configured to create image data corresponding to the recovery amount or the recovery state detected by the recovery state determination unit (implied by display of carbon dioxide removed; also, paragraph 102); and a display screen configured to receive the image data and display an image corresponding to the image data (paragraph 102), wherein the image data and the image vary depending on the recovery amount or the recovery state (paragraphs 76, 83, 120 and 147).
Regarding claim 2, Hyde discloses that the CO.sub.2 recovery device includes an adsorption unit configured to capture the carbon dioxide from the gas and adsorb the carbon dioxide (paragraph 55); and the controller is configured to: determine whether an adsorption amount of the carbon dioxide adsorbed in the adsorption unit has reached a limit value; and output, to the display screen, when determining that the adsorption amount has reached the limit value, a warning display from which a fact that the adsorption amount has reached the limit value is recognizable as an image data corresponding to the adsorption unit (paragraph 111: the display device displays the amount of storage capacity available; therefore, when the storage capacity available is 0, or near 0, the display would show that the limit value has been reached. The showing of a certain low storage capacity can be considered a warning). 
Regarding claim 3, Hyde discloses that the controller is configured to, when determining that the adsorption amount has not reached the limit value: determine whether the adsorption amount is equal to or greater than a predetermined threshold value which is smaller than the limit value; and output, to the display screen, when determining that the adsorption amount is equal to or greater than the predetermined threshold value, a second warning display having a degree of caution which is lower than that of the warning display (paragraph 111: any storage capacity displayed can be considered a predetermined threshold value smaller than the limit value; when it is displayed, it can be considered a second warning display having a degree of caution which is lower than that of the warning display).
Regarding claim 4, Hyde discloses that the controller is configured to: determine whether the CO.sub.2 recovery device is recovering the carbon dioxide (paragraph 113: the time remaining indicates that the device is operating); determine, when determining that the CO.sub.2 recovery device is recovering the carbon dioxide, whether a source from which the carbon dioxide is recovered is one of an exhaust system of the vehicle, atmosphere outside the vehicle, or air inside a cabin of the vehicle; output, to the display screen, when determining that the source is the exhaust system, a display indicating that the carbon dioxide is being recovered from the exhaust system; output, to the display screen, when determining that the source is the atmosphere, a display indicating that the carbon dioxide is being recovered from the atmosphere; and output, to the display screen, when determining that the source is the air inside the cabin of the vehicle, a display indicating that the carbon dioxide is being recovered from the air (it appears that the Hyde system always operates on the exhaust; therefore, any display is indicative of an exhaust display. Furthermore, this is an implicit determination that the source is not the atmosphere or inside the cabin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde USPA 2017/0030234 A1.
Hyde is relied upon as above. 
Regarding claim 5, Hyde does not explicitly disclose the controller is configured to: determine, when the carbon dioxide has been recovered from the exhaust system, whether all of the carbon dioxide contained in the exhaust system has been recovered; and output, to the display screen, when determining that all of the carbon dioxide contained in the exhaust system has been recovered, a mark representing environmental conservation. However, calculating a percentage of carbon dioxide being removed, including when all the carbon dioxide is being removed, is an obvious matter of design choice. MPEP 2144.03 (A-E). Hyde discloses calculating and displaying various information (paragraphs 76, 80, 83, 120 and 147). Calculating and displaying various useful information, such as an efficiency of the system, would have been obvious to one having ordinary skill in the art as an obvious matter of design choice. 
Likewise, regarding claim 6, Hyde does not explicitly disclose that the controller is configured to output, to the display screen, when determining that the carbon dioxide has been recovered from the atmosphere or from the air, a mark representing environmental conservation. Calculating and displaying various useful information, such as an efficiency of the system, would have been obvious to one having ordinary skill in the art as an obvious matter of design choice.
Regarding claims 7-9, Hyde does not explicitly disclose that the controller is configured to: determine, when determining that the CO.sub.2 recovery device is not recovering the carbon dioxide, whether the carbon dioxide is being extracted to recovery equipment provided outside the vehicle; and output, to the display screen, when determining that the carbon dioxide is being, wherein the controller is configured to: determine whether the carbon dioxide is being extracted to the recovery equipment by using energy from the vehicle or energy from outside of the vehicle; output, to the display screen, when determining that the carbon dioxide is being extracted to the recovery equipment by using the energy from the vehicle, a display indicating that the energy from the vehicle is being supplied to the CO.sub.2 recovery device; and output, to the display screen, when determining that the carbon dioxide is being extracted to the recovery equipment by using the energy from the outside of the vehicle, a display indicating that the energy from the outside of the vehicle is being supplied to the CO.sub.2 recovery device, or wherein the controller is configured to output a mark representing environmental conservation to the display screen when determining that the carbon dioxide has been extracted to the recovery equipment. However, displaying any relevant information on the display screen would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention. Displaying when carbon dioxide is being extracted to recovery equipment is deemed to be an obvious matter of design choice. MPEP 2144.03 (A-E). 
Regarding claims 10-15, Hyde discloses that the display can show a distance travelable with the amount of storage capacity for storing the carbon dioxide (paragraph 79). Although Hyde does not explicitly disclose all the information claims in claims 10-15, which has to do with mileage traveled and how it relates to storage capacity, it would have been obvious to determine any of this relevant information as an obvious matter of design choice. MPEP 2144.03 (A-E). Calculating and displaying various useful information, would have been obvious to one having ordinary skill in the art as an obvious matter of design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776